Citation Nr: 1612600	
Decision Date: 03/29/16    Archive Date: 04/07/16

DOCKET NO.  09-01 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD) and anxiety disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E.I. Velez, Counsel






INTRODUCTION

The Veteran served on active duty from September 1965 to September 1967, with combat service in the Republic of Vietnam from March 1966 to March 1967 and his decorations include the Combat Infantryman Badge. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In May 2014, the Board remanded the claim for further development.

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the May 2014 remand, the Board requested that, among other development, the Veteran be afforded a VA examination to determine the nature and etiology of any acquired psychiatric disorder he may have.  A diagnosis of PTSD was to be specifically ruled in or excluded.  Thereafter, after the diagnosis of any current psychiatric disability, the examiner was to provide an etiology opinion as to any current or previously diagnosed psychiatric disability.

In the remand, the Board noted that, the Veteran had been diagnosed by VA as having anxiety disorder, NOS, on several occasions during this appeal, e.g., March 2007, May 2007 and September 2007.  The December 2012 VA examination determined that the Veteran did not have a psychiatric disability; however, in light of the prior diagnoses, he has a current disability for VA purposes.  See McClain v. Nicholson, 21Vet. App. 319 (2007).  Moreover, Vet Center records, dated November 2012 to February 2013, reflect that the Veteran has been diagnosed and treated for PTSD.

The Veteran was afforded a VA examination in June 2014.  After an examination of the Veteran, the examiner ruled out or excluded a diagnosis of PTSD and instead provided a diagnosis of Neurocognitive Disorder.  The examiner further opined that this diagnosis is not caused by or a result of his combat service in Vietnam.  The examiner stated there is no objective medical evidence to support this nexus.  The examiner noted that while the Veteran and his family may have offered credible statements about the changes in his behavior after service, he needed to focus on the current findings and current diagnosis and the Veteran's current symptoms do not meet the DSM-5 criteria for PTSD.  He stressed that psychologists do not diagnose in retrospect.  He stated that today he demonstrates difficulty encoding verbal information, recalling explicit verbal information, difficulty with attending and concentrating, difficulty with visual-spatial ability, and perceptual motor speed and incidental learning.  He concluded by stating that it is beyond the scope of this exam to determine the etiology of his cognitive problems. 

The Board finds the above opinion to be inadequate for appellate review and a new opinion is needed prior to deciding the claim.  In this regard, the Board finds that the opinion does not fully comply with the Board's mandate in the May 2014 remand.  Indeed, the examiner did not provide an etiology opinion as to any prior acquired psychiatric disorder diagnosed as was requested by the Board.  The Board is particularly concerned in that the record reflects that the Veteran's psychiatric health has previously been analyzed under the Diagnostic and Statistical Manual of Mental Disorders, 4th edition, of the American Psychiatric Association (DSM-IV) criteria because it was analyzed prior to the release of the DSM-V.  Thus, the Board finds that the Veteran's appeal in light of both the DSM-IV and DSM-V.As such, there has not been full compliance with the Board's May 2014 remand and a new opinion is needed on that basis.  See Stegall v. West, 11 Vet. App. 268 (1998).


Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for appropriate VA examination(s) with the appropriate specialist(s) to determine the nature, etiology, and onset of any psychiatric disorder and cognitive disorder found to be present.  All appropriate testing should be conducted.  The examiner should be given access to the claim file for their review and the examiner should state that a review of the file was conducted.  If it is determined that more than one examination by different specialists is needed, those examinations should be scheduled.

Based on a review of the evidence contained in the claims file, please answer all of the following questions: 

A) Does the Veteran have a current diagnosis of an acquired psychiatric and/or cognitive disorder, to include PTSD, anxiety disorder, or a cognitive disorder that satisfies the criteria of either the DSM-IV or DSM-V?  A diagnosis of PTSD must be ruled in or excluded under each criteria.  In ruling in or excluding out a diagnosis of PTSD, the examiner should discuss the 2013 assessment and treatment for PTSD.  

B) As to each psychiatric and/or cognitive disorder diagnosed under the DSM-IV or DSM-V, is it at least as likely as not related to or had its onset in service, to specifically include his decorated combat service in Vietnam?  It is noted that there are diagnoses of PTSD, anxiety disorder and neurocognitive disorder during the appeal period, therefore, an etiology opinion should be provided as to each of these diagnoses regardless of the current findings unless the examiner feels such diagnoses were in error.  If so, this should be explained in the report.

In responding to these inquiries, the examiner must accept as true that the Veteran exhibited behavior changes following his period of active duty.

A thorough explanation and complete rationale for the conclusions reached should be set forth in a report.  In responding to this inquiry, please consider the Veteran's competent and credible account of symptomatology, the competent and credible lay evidence of family members regarding the Veteran's behavior after service, the Veteran's 2007 diagnosis of anxiety disorder, and the Veteran's 2013 assessment of and treatment for PTSD. 
 
2.  Then readjudicate the claim.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto. The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




